Citation Nr: 1505977	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  11-21 929	)	DATE
	)
	RECONSIDERATION	)
	)

Received from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Propriety of the discontinuance of the Veteran's non-service-connected pension benefits from December 27, 2001, to April 6, 2010, based on fugitive felon status.

2.  Entitlement to a waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $28,031.10, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	James C. May, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973.

With respect to propriety of the discontinuance of the Veteran's non-service-connected pension benefits from December 27, 2001, to April 6, 2010, based on fugitive felon status, this matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.

With respect to the issue of entitlement to a waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $28,031.10, to include the validity of the debt, this matter comes before the Board on appeal from a February 2011 decision by the Committee on Waivers and Compromises at the Philadelphia RO.  

In January 2012, the Veteran testified before a Veterans Law Judge (VLJ).  The VLJ who conducts a hearing shall participate in making the final determination of the claim, subject to reconsideration of the decision.  See 38 C.F.R. §§ 19.11, 20.707, 20.1000 (2014).

In March 2014, the Board denied the claims.  In July 2014, the Veteran filed a motion for reconsideration of the Board's decision.  See 38 C.F.R. §§ 20.1000, 20.1001 (2014).  The motion for reconsideration was granted in November 2014 by a Deputy Vice Chairman of the Board.  The Veteran was notified of the allowance of the motion and was given a period of 60 days to present additional argument or evidence.  See 38 C.F.R. § 20.1001(c)(2).  In December 2014, the Veteran's representative stated that there was no further argument to submit.

FINDINGS OF FACT

1.  The Veteran is charged with an overpayment of non-service-connected pension benefits in the amount of $28,031.10 due to fugitive felon status from December 27, 2001, to April 6, 2010.

2.  From December 27, 2001, to April 6, 2010, the Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, and was not violating a condition of probation or parole imposed for commission of a felony.


CONCLUSIONS OF LAW

1.  The discontinuance of the Veteran's non-service-connected pension benefits from December 27, 2001, to April 6, 2010, based on fugitive felon status, was improper.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.666(e) (2014); VBA Letter 20-14-09 (June 23, 2014).

2.  The criteria for dismissal of the appeal for a waiver of recovery of the overpayment of non-service-connected pension benefits, in the amount of $28,031.10, are met.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has determined that the Veteran was overpaid non-service-connected pension benefits from December 27, 2001, to April 6, 2010, based on the determination that the Veteran was a "fugitive felon" during this period of time.  This period of overpayment created a debt of $28,031.10.  

The RO has identified two warrants for the characterization of the Veteran as a "fugitive felon" for the time period in question.  These warrants were issued by authorities in Brookline, Massachusetts and in Stoughton, Massachusetts.  

The Veteran asserts that he did not satisfy the regulatory definition of a "fugitive felon" in connection with those warrants and argues that the creation of the debt was improper.  Alternatively, he is seeking waiver of the overpayment.    

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Thus, the Board must first address the whether the Veteran was properly deemed a "fugitive felon" from December 27, 2001, to April 6, 2010.  In other words, whether the overpayment $28,013.10 was properly created.

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B , which provides that a Veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  38 U.S.C.A. § 5313B.

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2). 

The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanor offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3).

In June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon. 

The first warrant at issue in this case was issued on September 14, 1988, by authorities in Brookline, Massachusetts.  The listed offense was "Possession of An Altered License C90 § 24B," also referred to as forgery.  The Veteran avers that he was unaware of this warrant until the Social Security Administration (SSA) notified him in August 2005.  The record reflects that this warrant was recalled on February 28, 2006.  

The second warrant was issued on December 2, 1988, by authorities in Stoughton, Massachusetts.  The listed offense was "Operating Under the Influence of Liquor C90 § 24."  The record reflects that the Veteran was found guilty of the offense on July 25, 1988.  He was sentenced to general probation for one year; required to attend an alcohol program and pay a $15.00 fee; and his driver's license was suspended for 45 days.  The Veteran avers that he was unaware of this warrant until he was notified of by VA in September 2009.  A Notice of Warrant Cancellation was issued by the Stoughton authorities on April 6, 2010.  

Although the Veteran was able resolve the warrants, the RO determined that the Veteran was a "fugitive felon" from December 27, 2001, to April 6, 2010.  The RO determined December 27, 2001, is the proper start for the Veteran's "fugitive felon" status as the regulations at issue were not effective until that date.  The RO further notified the Veteran that based on his status during that period of time; he had been overpaid non-service-connected pension benefits in the amount of $28,031.10.  

The Board will discuss the applicability of 38 U.S.C.A. § 5313B as to each warrant.

The Brookline Warrant

The Brookline warrant was issued for the listed offense of being in possession of an altered license.  This is considered a felony under the Commonwealth of Massachusetts law.  

According to Massachusetts General Law Chapter 274 § 1, "A crime punishable by death or imprisonment in the state prison is a felony.  All other crimes are misdemeanors."  See MASS. GEN. LAWS ch. 274 § 1 (2014).  

Pursuant to MASS. GEN. LAWS Ch. 90 § 24B: ... whoever has in his possession, or utters, publishes as true or in any way makes use of a falsely made, stolen, altered, forged or counterfeited learner's permit, license to operate motor vehicles, an identification card issued under section eight E, a special parking identification disability placard, certificate of registration of a motor vehicle or trailer or inspection sticker ... shall be punished by a fine of not more than five hundred dollars or by imprisonment in the state prison for not more than five years or in jail or house of correction for not more than two years.  

In addition, according to the Felony and Misdemeanor Master Crime List, possession of an altered license is a felony.  See, MASSACHUSETTS SENTENCING COMMISSION, MASTER CRIME LIST (2013).

As the Brookline warrant was issued for an offense that constitutes a felony under the laws of the Commonwealth of Massachusetts, the regulations regarding fugitive felons are applicable.  However, notwithstanding the fact that the Brookline warrant may have been issued for a felony offense, the Board finds that the Veteran was not a "fugitive felon" within the intent of 38 C.F.R. § 3.666(e)(2); see also 38 U.S.C.A. § 5313B(b)(1).  

There is no objective evidence indicating that the Veteran was aware of this warrant prior to him receiving notice from SSA in 2005.  There also is nothing to indicate that he made an attempt to flee or avoid prosecution in any way during the period in question.  Accordingly, the Board finds that the Veteran does not meet the criteria of a "fugitive felon" under 38 U.S.C.A. § 5313B(b)(1)(A); 38 C.F.R. § 3.666(e)(2)(i).

The Board also finds that the Veteran does not meet the criteria of a "fugitive felon" under 38 U.S.C.A. § 5313B (b)(1)(B); 38 C.F.R. § 3.666 (e)(2)(ii).  There is no evidence which indicates that any conditions of probation or parole were imposed on the Veteran pursuant to the offense of possessing an altered license.  Accordingly, the Board finds that the Veteran did not meet the criteria of a "fugitive felon" under 38 U.S.C.A. § 5313B(b)(1)(B); 38 C.F.R. § 3.666 (e)(2)(ii) on the basis of the warrant issued by the Brookline authorities.

Stoughton Warrant

The Stoughton warrant was issued for the offense of "Operating Under the Influence of Liquor C90 § 24."

The Board finds that, as it pertains to this Veteran, such offense is not considered a felony under the Commonwealth of Massachusetts law.  

MASS. GEN. LAWS Chapter 90 § 24 pertains to: Driving while under the influence of intoxicating liquor, etc.; second and subsequent offenses; punishment; treatment programs; reckless and unauthorized driving; failure to stop after collision.

According to Section 24. (1)(a)(1): Whoever, upon any way or in any place to which the public has a right of access, or upon any way or in any place to which members of the public have access as invitees or licensees, operates a motor vehicle ... or while under the influence of intoxicating liquor ... shall be punished by a fine of not less than five hundred nor more than five thousand dollars or by imprisonment for not more than two and one-half years, or both such fine and imprisonment.  See MASS. GEN. LAWS Ch. 90 § 24(1)(a)(1).

As asserted by the Veteran's attorney, and according to the Felony and Misdemeanor Master Crime List, the first violation of MASS. GEN. LAW C90 § 24 is a misdemeanor.  See, MASSACHUSETTS SENTENCING COMMISSION, MASTER CRIME LIST (2013).

There is no evidence in the record showing that the Veteran had been found guilty of a similar offense on a prior occasion; therefore, the Board finds that this was his first offense.  Therefore, this offense constituted a misdemeanor.   

For the sake of argument, even if a felony warrant had been issued in this instance, there is nothing to indicate that the Veteran made an attempt to flee or avoid prosecution in any way during the period in question.  As such, fugitive felon status was not warranted based upon the issuance of this warrant.  See 38 U.S.C.A. § 5313B(b)(1)(A); 38 C.F.R. § 3.666(e)(2)(i).  

Moreover, while a condition of probation or parole was imposed pursuant to the charged offense of operating a vehicle under the influence of liquor, the Veteran was not in violation of his probation.  See 38 U.S.C.A. § 5313B(b)(1)(B); 38 C.F.R. § 3.666 (e)(2)(ii).

In September 2014, the Chief Probation Officer of the Stoughton District Court submitted an affidavit in support of the Veteran's appeal.  In his affidavit, the Chief Probation Officer, in pertinent part, indicated that with respect to the Veteran, the offense for which he was found guilty (i.e. operating a vehicle under the influence of liquor) is a misdemeanor and not a felony.  He also indicated that the Veteran was never charged with a felony in connection with his particular case.  The Chief Probation Officer further indicated that although a default warrant was issued because the Veteran failed to pay the $15.00 fee, he did not violate his probation.  

Based on the evidence, the Board finds that the Veteran did not attain "fugitive felon" status based upon the issuance of the Stoughton warrant.  See 38 U.S.C.A. § 5313B(b)(1)(B); 38 C.F.R. § 3.666(e)(2)(ii).  

Given that the Veteran was not a fugitive felon during the period of December 27, 2001, to April 6, 2010, on the basis of either the Brookline or Stoughton warrant; he had a legal entitlement to non-service-connected pension benefits during that period of time.  Thus, the $28,031.10 debt was not properly created and cannot legally be charged to the Veteran.  

As the debt is invalid, the Board need not address entitlement to a waiver of overpayment of non-service-connected benefits.  That issue is rendered moot and the appeal of that issue may be dismissed as there is no longer a specific error of fact or law to be determined.  See 38 U.S.C.A. § 7105(d)(5).




	(CONTINUED ON NEXT PAGE)





ORDER

The termination of VA pension benefits for the period from December 27, 2001, to April 6, 2010, based on a mischaracterization of the Veteran as a fugitive felon, was improper; restoration of non-service-connected pension benefits for that period is granted. 

The appeal for a waiver of recovery of the overpayment of non-service-connected pension benefits in the amount of $28,031.10 is dismissed.




			
               M.N. HYLAND                                             SONNET BUSH
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals




	                         __________________________________________
                                                  RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


